*545
Judgment affirmed.

The other plea was: Bivins is wholly insolvent, and the stock of the Bank of Cordele is not worth twenty-five cents on the dollar. Long before the maturity of the note Adams notified Bivins that he would demand back the purchase money paid and the two notes given for the fifty shares of stock, and did tender back the stock and demanded payment of the money and surrender of the two notes, and Bivins refused and still refuses to comply with his said contract. Bivins was and is the cashier of the First National Bank of Cordele, and said bank is not the owner of the note,-but is conspiring with Bivins to defraud Adams out of the proceeds of the note. Said bank is not the bona ficle purchaser of the note, but took the same after its maturity and with notice of the equities existing between defendant and Bivins. Wherefore.it would be inequitable for said hank to collect from Adams the note, when, on account of the insolvency of Bivins and the worthlessness of the stock, he could not recover his money. When the contract of purchase was made, Adams was wholly ignorant of the value of the stock, and Bivins represented that it was worth one ten and that he had sold some at one twenty per share; and upon these representations, which were false, Adams made the contract and gave one five.
Littlejohn & Thomson and Thornton & McMichael, for plaintiff. Peabody, Brannon & Hatcher and J. E. Bivins, for defendant.